Exhibit 10.11

 

CORPORATE SERVICES AGREEMENT

This Corporate Services Agreement ("Agreement") is made by and between American
Eagle Outfitters, Inc. on behalf of itself and its subsidiaries (collective
referred to as "AE") and Schottenstein Stores Corporation on behalf of itself
and its subsidiaries (collective referred to as "SSC") effective February 1,
2004 (the "Effective Date").

1.     Recitals.

(a)     The stockholders of SSC own a significant amount of the stock of AE and
certain directors of SSC are also directors of AE.

(b)     For many years, various employees of SSC have provided services to AE
and other related party entities. 

(c)     AE and SSC desire to move toward eliminating shared services on a
schedule that is practical and in a manner that serves the best interest of each
party and, in the interim, to provide for the continued sharing of services as
set forth in this Agreement.

2.     Hourly Fee Billing; Expense Reimbursement.  Historically, SSC generally
billed AE for services as a percentage of the payroll, benefits and other direct
expenses of the department providing the services based on an estimate by the
senior department members performing services of the portion of their total time
devoted to AE.  Beginning in 2003, the provision of services on a percentage of
departmental cost basis was phased out and instead SSC employees now allocate
their time on an hourly basis for services provided to AE.  Accompanying this
Agreement is a Fee Schedule that identifies senior SSC employees by department
and the agreed upon hourly rate.  SSC will bill AE for services on a monthly
basis, by providing an invoice by department identifying the employee providing
services, date and hours worked and a brief description of the service
provided.  AE also agrees to reimburse SSC for its share of out-of-pocket
expenses and disbursements, such as travel, reasonably incurred by SSC employees
specifically related to services provided to AE hereunder.  SSC shall endeavor
to provide to AE an invoice for services and expenses within 15 days of the end
of each fiscal month.  AE will pay the invoice within 30 days of receipt.

3.     Services Provided at AE Request.  The following types of services will be
provided by SSC to AE from time to time upon specific request by AE, to the
extent SSC personnel can reasonably accommodate AE's request. All such services
shall be billed based on hours worked as provided in paragraph 2.

(a)     Legal Services.  The in-house legal staff of SSC is available to AE for
consultation and advice and for the performance of legal services.

(b)     Benefit Plan Administration. The SSC benefit department is available to
AE for consultation and advice and for the performance of benefit plan
administrative services. 

(c)     Store Planning, Design, and Construction.  The SSC Store Planning,
Design, and Construction departments are available to provide advice and
supervisory services to AE.

(d)     Real Estate.  Employees of Schottenstein Management Co., SSC's real
estate management affiliate are available to provide leasing advice and other
real estate management services to AE.

4.     Insurance and Risk Management.  SSC provides risk management services
(collectively, the "Risk Management Program") to AE including:

a.   Negotiating and recommending for purchase various property and casualty
insurance policies and specialty type policies such as Directors and Officers
insurance ("D&O"), crime and theft insurance, and the purchasing of various
bonds, etc.

b.   Negotiating and recommending the purchase of workers' compensation coverage
for all states in which AE does business.  The states operate both monopolistic
and non-monopolistic workers' compensation programs.  Under a monopolistic
program, a company must participate in the state workers' compensation fund or,
if approved by the state, self-insure.  Under a non-monopolistic program, a
company can self-insure if approved by the state, or purchase workers'
compensation coverage from private insurance carriers.  AE currently operates in
five monopolistic states, NC, OH, WA, WV and WY, where AE participates directly
in the State Workers' Compensation Fund and has its own risk number.  SSC
oversees the management of a third party administrator and litigation relating
to claims in these States for AE. 

For all other states, SSC recommends and AE purchases separate workers'
compensation coverage for its account from private insurance carriers using loss
sensitive programs (retrospective premiums and high deductible programs). 
Collectively paragraphs 5a and 5b shall be referred to as the "Insurance
Program."

c.     Recommending specifications for insurance products, including the
collection of data and assistance in completion of applications needed to
properly market and place the Insurance Program. 

d.     Claims coordination services for property losses, commercial and vehicle
liability and collision, workers' compensation, D&O, and fidelity.

e.     Safety consultation services including assistance in OSHA related issues
and various training needs as requested.

f.      Assistance in establishing loss reserves and projection of losses
including the loss development triangles.

g.     Recommending fire protection services and alarm systems to meet the
requirements of the insurance carrier and authorities having jurisdiction. 
These services include oversight of sprinkler flushing and fire protection
equipment programs.

h.     Various management reports of losses and cost of risk.

i.      Environmental review and recommendation for on-going maintenance and
monitoring of environmental conditions.

Separate policies will be maintained when possible and appropriate for continued
coverage under the Insurance Program.  AE shall be responsible for payment of
its insurance premiums, insurance audit adjustments, punitive damages, fines,
self-insured retentions, deductibles, taxes, surcharges, broker fees or
commissions, claims, claims handling fees (including third party administrator
fees and charges), self-insurance fees assessed by states or other controlling
organizations, AE shall also be responsible for all risk management and loss
control cost not directly related to an insurance policy. When possible SSC
shall have insurance carriers, brokers and agents provide separate invoices for
AE, which will be approved by SSC's risk management unit and forwarded to AE for
payment.  Such billings will be in the name of AE.  If SSC pays premiums for AE,
SSC shall bill AE, and AE shall reimburse SSC as soon as practical but not later
than 30 days after receipt of the bill.  It is the intent that SSC will not be
required to advance any funds on behalf of AE in connection with the Risk
Management Program.  In no event shall SSC be responsible for paying AE's
insurance premiums and, absent gross negligence and/or willful misconduct by
SSC, AE agrees to indemnify, defend and hold SSC harmless for all claims, losses
and reasonable, ordinary and necessary expenses relating to AE's participation
in the Insurance Program, including attorney's fees.

SSC's risk management unit will bill AE for services provided to administer the
Risk Management Program on an hourly basis based on hours worked as provided in
paragraph 2.

5.     Travel.  SSC had operated a travel department that negotiated rates for
travel services used by SSC and other companies, including AE.  Such services
included the negotiation of airline, hotel, rental car rates, travel cost
tracking, and the formulation of travel policies and procedures.  Negotiated
rates are accessed through an unrelated third party travel agent.  The cost of
the SSC travel department and the fees for the travel agent's services were
funded through a surcharge paid on each airline ticket purchased by AE, a
portion of which was rebated to SSC.   The parties have agreed to discontinue
these services effective on the Effective Date, and will settle payment of AE's
share of the SSC travel department costs for the prior fiscal year period, based
on the number of tickets issued, by means of a payment by AE for any shortfall
in the rebate amounts or a payment by SSC travel to AE for any excess payment of
the rebate amounts.

6.     Aircraft.  SSC and other companies, including AE, have joined together to
purchased fractional interests in a number of aircraft through a separate
corporation formed by SSC (LDS).  All companies that have advanced funds to
purchase the aircraft have the right to use the aircraft.  AE shall pay LDS for
its share of all of the costs associated with AE's actual use of the aircraft,
which shall include, but not be limited to, fixed and variable costs, economic
depreciation, interest, incidentals and any gain or loss on the disposition of
any of the aircraft, in each case without markup or allocation of overhead by
LDS or SSC.  AE shall pay LDS within 30 days of receipt of an invoice for the
costs associated with AE's use of the aircraft.  AE has requested LDS explore
the termination of this joint ownership arrangement.

7.     Payroll Service.  Jay L. Schottenstein, AE's Chairman, is also employed
by SSC.  The Compensation Committee of AE's Board of Directors sets the
compensation for all of its executives, including the Chairman.  The Chairman's
compensation, as fixed by AE's Compensation Committee, is paid by SSC and AE
reimburses SSC for the Chairman's approved AE compensation and related benefits
and payroll taxes based upon AE's proportionate share of the Chairman's total
compensation.  Such payments are billed and reimbursed monthly.

8.     Additional Services.  The parties agree that, should additional services
be desired, they will negotiate in good faith with each other the nature of
those services and the payment to be made therefore, provided that before any
additional services may be provided to AE by SSC, the terms thereof must be
approved in advance by the Audit Committee of the Board of Directors of AE.

9.     Discontinuation of Services.  This Agreement may be terminated in whole
or in part as to any particular service by AE or SSC upon 90 days written notice
to the other party.  Notwithstanding anything contained herein to the contrary,
all indemnity provisions contained in this Agreement shall survive the
termination of this Agreement.

10.   Sale of Merchandise.  From time to time, AE may have excess merchandise
available for sale to other retailers. SSC acknowledges that AE will
competitively bid the sale of any such merchandise and that AE has no obligation
to offer or to sell any such merchandise to SSC or its subsidiaries or
affiliates.

11.   Audit.  AE shall have the right to audit during reasonable business hours
the books and records of SSC directly relating to this Agreement.

12.   Offset.  Either party shall have the right to offset any amounts owed to
the other party against any payments owed to the offsetting party by the other
party.

13.   Indemnity.  Except for SSC's gross negligence, willful misconduct or fraud
in the performance of its duties, SSC shall not be liable for any losses or
damages, including special, incidental or consequential damages incurred by AE
from any claim or dispute arising out of or related to or in connection with any
services performed by SSC under this Agreement.  AE agrees to hold SSC harmless
from such claim or dispute and to indemnify and defend SSC for all losses and
damages including reasonable costs, expenses, charges and legal fees, if any,
which SSC may incur as a result of any such dispute or claim.

Except for AE's gross negligence, willful misconduct or fraud in the performance
of its duties, AE shall not be liable for any losses or damages, including
special, incidental or consequential damages incurred by SSC from any claim or
dispute arising out of or related to or in connection with any services
performed by AE under this Agreement.  SSC agrees to hold AE harmless for such
claim or dispute and to indemnify and defend AE for all losses and damages
including reasonable costs, expenses, charges and legal fees, if any, which AE
may incur as a result of any such dispute or claim.

14.   Governing Law.  The laws of the State of Ohio shall apply to the terms of
this Agreement.  A court's determination that certain provisions of this
Agreement are invalid shall not render the remaining terms of this Agreement
unenforceable.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers, thereunto duly authorized, as of the date first above
written.

 

SCHOTTENSTEIN STORES CORPORATION

By:          Jay L. Schottenstein  
                Jay L. Schottenstein
               Chief Executive Officer

 AMERICAN EAGLE OUTFITTERS, INC.

By:          James V. O'Donnell
                James V. O' Donnell
               Chief Executive Officer


 